DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,422,462. Although the claims at issue are not identical, they are not patentably distinct from each other because they all are drawn to a pipe cutter with a rotatable joint, pneumatic hammer, cable coupling, anchor jack and an expander to split pipes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the claim recites “the number of cable gripping anchors include a leading portion and a trailing portion” and also recite “the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion”. It is unclear how the number of cable gripping anchors tighten against the cable when sliding towards the leading portion when the leading portion is part of the cable gripping anchors. It reads like the leading portion is a different element when that’s not the case. Appropriate correction is required.
As to Claim 7, the claim recites “the number of cable gripping anchors include a leading portion and a trailing portion” and also recite “the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion”. It is unclear how the number of cable gripping anchors tighten against the cable when sliding towards the leading portion when the leading portion is part of the cable gripping anchors. It reads like the leading portion is a different element when that’s not the case. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tjader (United States Patent Application Publication No. 2007/0048091) in view of Ahlgren et al (United States Patent No. 3,776,586).
As to Claim 1, Tjader discloses a pipe splitting assembly comprising: 
An expander (#108);
A number of cable gripping anchors (Elements #500 of #200) coupled to the expander (#108), wherein the number of cable gripping anchors are configured to slide against a tapered surface (#408) to clamp around a cable (#106);
A leading cutter body (Figure 3) in front of the expander, including a number of replaceable blades (Figure 3. The blades are attached to the cutter and the cutter is removable and replaceable and therefore the blades are also removable and replaceable), wherein the leading cutter body forms a rotatable joint (#314) in front of the expander.
However, Tjader is silent about the number of cable gripping anchors including a leading portion and a trailing portion, and the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion and is silent about an anchor jack in contact with the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface. Ahlgren discloses a number of cable gripping anchors (Figure 1, #3) including a leading portion (Figure 1, Portions of #3 in contact with #4) and a trailing portion (Figure 1, Portions of #3 facing #7), and the number of cable gripping anchors tighten against the cable (Figure 1, #2) when sliding against a tapered surface (Figure 1, #4) towards the leading portion and also discloses an anchor jack (Figure 1, #9) in contact with the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface (When lock #15 is removed, handle #10 is moved axially upwards thereby making the anchor jack #9 also move axially upwards to contact the leading portion of the number of cable gripping anchors and drive the number of cable gripping anchors along the tapered surface. The handle is then moved sideways and inserted in space #13). Tjader and Ahlgren are analogous art because they are from the same field of endeavor or problem solving area (i.e. cable grippers). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the number of cable gripping anchors include a leading portion and a trailing portion, the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion and to provide an anchor jack in contact with the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface. The anchor jack would be placed in portion #406 of Tjader. The motivation would have been to easily disengage the cable and gripping anchors. 
As to Claim 2, Tjader as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tjader as modified also teaches wherein the rotatable joint is a ball and socket joint (Tjader: Figure 3, #314 and Figure 4A, #400).
As to Claim 3, Tjader as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tjader as modified also teaches wherein the leading cutter body is configured to abut a front portion of the pipe splitting assembly, but is not fastened to the pipe splitting assembly (Tjader: Figure 3. The pieces are independent and rotate with respect to each other due to the ball and socket joint).
As to Claim 4, Tjader as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Tjader as modified also teaches wherein the replaceable blades are accessible from a backside of the removable blades through a passage (Tjader: Figure 3. The base of the blades form part of the surface that defines passage #302. Therefore, the base of the blades are accessible through the passage).
As to Claim 5, Tjader as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Tjader as modified also teaches further including a pipe pulling assembly (116) coupled behind the expander. 
As to Claim 8, Tjader discloses a pipe splitting assembly comprising: 
An expander (#108);
A number of cable gripping anchors (Elements #500 of #200) coupled to the expander (#108), wherein the number of cable gripping anchors are configured to slide against a tapered surface (#408) to clamp around a cable (#106);
A leading cutter body (Figure 3) in front of the expander, including a number of replaceable blades, wherein the leading cutter body forms a rotatable joint (#314) in front of the expander; and
A joint skirt (#400) protecting the rotatable joint.
However, Tjader is silent about the number of cable gripping anchors including a leading portion and a trailing portion, and the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion and is silent about an anchor jack in contact with the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface. Ahlgren discloses a number of cable gripping anchors (Figure 1, #3) including a leading portion (Figure 1, Portions of #3 in contact with #4) and a trailing portion (Figure 1, Portions of #3 facing #7), and the number of cable gripping anchors tighten against the cable (Figure 1, #2) when sliding against a tapered surface (Figure 1, #4) towards the leading portion and also discloses an anchor jack (Figure 1, #9) in contact with the leading portion of the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface (When lock #15 is removed, handle #10 is moved axially upwards thereby making the anchor jack #9 also move axially upwards to contact the leading portion of the number of cable gripping anchors and drive the number of cable gripping anchors along the tapered surface. The handle is then moved sideways and inserted in space #13). Tjader and Ahlgren are analogous art because they are from the same field of endeavor or problem solving area (i.e. cable grippers). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the number of cable gripping anchors include a leading portion and a trailing portion, the number of cable gripping anchors tighten against the cable when sliding against the tapered surface towards the leading portion and to provide an anchor jack in contact with the number of cable gripping anchors wherein the anchor jack is configured such that axial movement of the anchor jack drives the number of cable gripping anchors along the tapered surface. The anchor jack would be placed in portion #406 of Tjader. The motivation would have been to easily disengage the cable and gripping anchors. 
As to Claim 9, Tjader as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Tjader as modified also teaches wherein the rotatable joint is a ball and socket joint (Tjader: Figure 3, #314 and Figure 4A, #400).
As to Claim 10, Tjader as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Tjader as modified also teaches wherein the leading cutter body is configured to abut a front portion of the pipe splitting assembly, but is not fastened to the pipe splitting assembly (Tjader: Figure 3. The pieces are independent and rotate with respect to each other due to the ball and socket joint).
As to Claim 11, Tjader as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Tjader as modified also teaches wherein the removable blades are accessible from a backside of the removable blades through a passage (Tjader: Figure 3. The base of the blades form part of the surface that defines passage #302. Therefore, the base of the blades are accessible through the passage).
Claims 6, 7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tjader (United States Patent Application Publication No. 2007/0048091) in view of Ahlgren et al (United States Patent No. 3,776,586); and further in view of Jenne (United States Patent No. 6,098,708).
As to Claim 6, Tjader as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tjader also discloses that the cutter may be repeatedly rammed into the pipe (Paragraph 0028). Even though pneumatic hammers are known to repeatedly ram, Tjader does not explicitly disclose the presence of a pneumatic hammer coupled behind the expander. Jenne discloses a pneumatic hammer (48) coupled behind an expander (16). Tjader and Jenne are analogous art because they are from the same field of endeavor (i.e. pipe splitting apparatuses). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add a pneumatic hammer coupled behind the expander to provide percussive forces to the pipe splitting cutter. The motivation would have been to increase the efficiency of the device by providing a ramming device that would make the pipe splitting process faster by complementing the cable pulling forces. 
As to Claim 7, Tjader as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Tjader also discloses that the cutter may be repeatedly rammed into the pipe (Paragraph 0028). Even though pneumatic hammers are known to repeatedly ram, Tjader does not explicitly disclose the presence of a pneumatic hammer coupled behind the expander and further including a pipe pulling assembly coupled behind the pneumatic hammer. Jenne discloses a pneumatic hammer (48) coupled behind an expander (16) and further including a pipe pulling assembly (60) coupled behind the pneumatic hammer. Tjader and Jenne are analogous art because they are from the same field of endeavor (i.e. pipe splitting apparatuses). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add a pneumatic hammer coupled behind the expander and to add a pipe pulling assembly coupled behind the pneumatic hammer in order to provide percussive forces to the pipe splitting cutter. The motivation would have been to increase the efficiency of the device by providing a ramming device that would make the pipe splitting process faster by complementing the cable pulling forces.
As to Claim 12, Tjader as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Tjader also discloses that the cutter may be repeatedly rammed into the pipe (Paragraph 0028). Even though pneumatic hammers are known to repeatedly ram, Tjader does not explicitly disclose the presence of a pneumatic hammer coupled behind the expander. Jenne discloses a pneumatic hammer (48) coupled behind an expander (16). Tjader and Jenne are analogous art because they are from the same field of endeavor (i.e. pipe splitting apparatuses). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add a pneumatic hammer coupled behind the expander to provide percussive forces to the pipe splitting cutter. The motivation would have been to increase the efficiency of the device by providing a ramming device that would make the pipe splitting process faster by complementing the cable pulling forces. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678